Citation Nr: 0417829	
Decision Date: 07/02/04    Archive Date: 07/14/04

DOCKET NO.  01-10 039	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio


THE ISSUE

Entitlement to an increased rating for thoracolumbar 
mechanical back pain, currently evaluated as 20 percent 
disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Sonnet Bush, Associate Counsel





INTRODUCTION

The veteran served on active duty from August 1984 to 
December 1985.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2000 rating decision issued 
by the VA RO in Cleveland, Ohio.  In June 2003, the veteran 
withdrew his request for an in-person hearing before a 
Veterans Law Judge, stating he was satisfied with his January 
2002 hearing before a Decision Review Officer.  See 38 C.F.R. 
§§ 20.702(e), 20.704(e) (2003).

The appeal is REMANDED to the RO via the Appeals Management 
Center, in Washington, DC.  VA will notify the veteran and 
his representative if further action is required on their 
part.


REMAND

The veteran is currently in receipt of a 20 percent rating 
for low back disability, assigned pursuant to 38 C.F.R. § 
4.71a, Diagnostic Code 5293.  Effective September 23, 2002, 
the regulation governing the evaluation of intervertebral 
disc syndrome, 38 C.F.R. § 4.71a, Diagnostic Code 5293, was 
revised, as recognized by the veteran's representative in the 
June 2004 Appellant's Brief.  See 67 Fed. Reg. 54,345-54,349 
(August 22, 2002).  The revised diagnostic code now provides 
for the evaluation of intervertebral disc syndrome (pre-
operatively or post-operatively) either on the total duration 
of incapacitating episodes over the past 12 months or by 
combining under 38 C.F.R. § 4.25 separate evaluations of its 
chronic orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  The revised regulation 
defines an incapacitating episode as a period of acute signs 
and symptoms that requires bed rest prescribed by a physician 
and treatment by a physician.  

Moreover, the veteran contends that an increased rating is 
warranted based on symptomatology to include motion loss.  
Effective September 26, 2003, the rating criteria for 
evaluating other spine disorders were amended.  See 
68 Fed. Reg. 51,454-51,458 (August 27, 2003).  The changes in 
the rating criteria include changes to diagnostic codes that 
are relevant to the evaluation of motion limitation.  The 
veteran has not been advised of these more recent regulatory 
changes.  

Pursuant to governing legal precedent, when a new statute is 
enacted or a new regulation is issued while a claim is 
pending before VA, VA must first determine whether the 
statute or regulation identifies the types of claims to which 
it applies.  If the statute or regulation is silent, VA must 
determine whether applying the new provision to claims that 
were pending when it took effect would produce genuinely 
retroactive effects.  If applying the new provision would 
produce such retroactive effects, VA ordinarily should not 
apply the new provision to the claim.  If applying the new 
provision would not produce retroactive effects, VA 
ordinarily must apply the new provision.  See VAOPGCPREC 7-03 
(November 19, 2003), 68 Fed. Reg. 25,179 (2004), citing to 
Landgraf v. USI Film Products, 511 U.S. 244 (1994).

In this case, the RO has not considered either set of revised 
regulations in the evaluation of the veteran's claim.  
Additionally, the medical evidence currently of record does 
not adequately address the criteria used to evaluated the 
severity of disabilities of the spine.  As a result, further 
action, in the form of a new VA examination and re-
adjudication by the RO, is warranted.

Accordingly, this claim is REMANDED to the RO for the 
following:

1.  The RO should request the veteran to 
identify all VA and non-VA health care 
providers who have treated him for back 
disability since in or around January 
2002.  After securing any necessary 
authorization, the RO should obtain 
identified records.  In any case, the RO 
should ensure that contemporary records 
of VA treatment or evaluation for back 
disability are associated with the claims 
file.  

2.  The RO should schedule the veteran 
for examination by a physician with 
appropriate expertise to determine the 
nature and extent of all impairment due 
to service-connected back disability.  
The veteran is advised that the 
examination requested in this remand is 
deemed necessary to evaluate his claim 
and that his failure, without good cause, 
to report for scheduled examinations 
could result in the denial of his claim.  
38 C.F.R. § 3.655 (2003).  The claims 
file must accompany the examination 
request and the completed examination 
report(s) should reflect review of 
relevant evidence.  All indicated 
studies, including X-rays and range of 
motion studies in degrees, should be 
performed.  

In reporting range of motion, the 
examiner should specifically identify any 
excursion of motion accompanied by pain.  
The examiner should be requested to 
identify any objective evidence of pain 
and to assess the extent of any pain.  
The examiner should identify normal 
ranges of thoracolumbar back motion and 
then state the veteran's actual passive 
and active ranges of low back motion in 
degrees.  The extent of any 
incoordination, weakened movement and 
excess fatigability on use should be 
described.  To the extent possible the 
functional impairment due to 
incoordination, weakened movement and 
excess fatigability on use should be 
assessed in terms of additional degrees 
of limitation of motion.  

The examiner should also express an 
opinion concerning whether there would be 
additional limits on functional ability 
on repeated use or during flare-ups (if 
the veteran describes flare-ups), and, if 
feasible, express this in terms of 
additional degrees of limitation of 
motion on repeated use or during flare-
ups.  If this is not feasible, the 
examiner should so state.  

The examiner should specifically identify 
any evidence of neuropathy or other 
neurological deficit due to the service-
connected disability, to include 
characteristic pain, demonstrable muscle 
spasm, and absent ankle jerk.  In 
addition, the examiner should elicit 
history concerning the frequency and 
duration of incapacitating episodes 
necessitating bed rest and treatment by a 
physician.  

The examiner should also provide an 
opinion concerning the impact, if any, of 
the veteran's thoracolumbar back 
disability on his ability to work.  

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record and re-adjudicate the issue of 
entitlement to an increased evaluation 
for thoracolumbar back disability, to 
include consideration of the former and 
revised criteria for evaluating 
intervertebral disc syndrome and other 
disabilities of the spine and with 
consideration of 38 C.F.R. § 3.321(b)(1) 
(2003), if applicable.  If the benefit 
sought is not granted to the veteran's 
satisfaction, he and his representative 
should be furnished a supplemental 
statement of the case.  That supplemental 
statement of the case should include a 
recitation of all regulatory amendments 
pertinent to the evaluation of 
intervertebral disc syndrome and other 
spinal disabilities effective during the 
veteran's appeal, a recitation of the 
evidence considered in re-adjudicating 
the claim, and the reasons and bases for 
the determination made.  The veteran and 
his representative should be given the 
appropriate period of time to respond to 
the supplemental statement of the case.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
in order.  No action is required on the part of the veteran 
or his attorney until further notice is received, but the 
veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  By this action, the Board 
intimates no opinion, legal or factual, as to any ultimate 
disposition warranted in this case.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



	                  
_________________________________________________
	J. M. Daley
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

